Citation Nr: 9907173	
Decision Date: 03/17/99    Archive Date: 03/24/99

DOCKET NO.  95-02 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased (compensable) rating for chronic 
right (major) wrist pain, status post multiple trauma, status 
post excision of proximal pole navicular.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. C. Graham, Associate Counsel


INTRODUCTION

The appellant served on active duty from April 1983 to May 
1984.

The instant appeal arose from a June 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in St. Petersburg, Florida, which denied a claim for an 
increased (compensable) rating for the right wrist disorder.  
This case was remanded by the Board of Veterans' Appeals 
(Board) in March 1997 and again in April 1998 for further 
development.


REMAND

The appellant contends, in substance, that he has constant 
pain and swelling in the right wrist; therefore, he believes 
a compensable rating is warranted.

Following the Board's March 1997 remand, the veteran 
underwent a VA examination in April 1997.  That examination 
diagnosed arthritis, but no X-ray evidence was associated 
with that examination in the record.  A compensable 
disability evaluation is warranted where arthritis is 
confirmed by X-ray.  38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5010 (1998).

The purpose of the Board's April 1998 remand was to associate 
with the claims folder any X-ray of the right wrist which had 
been taken at the time of the April 1997 VA examination, or, 
in the alternative, to schedule the veteran for another VA 
examination which included X-rays.  It does not appear that 
the RO attempted to develop any X-rays taken at the time of 
the April 1997 examination.  In addition, the record 
indicates that the veteran failed to report for an 
examination scheduled at the Oakland Park, Florida VA Medical 
Center (MC).

The veteran's representative has requested that this case be 
remanded in order to fully comply with the requirements of 
the Board's April 1998 remand and in order to notify the 
veteran of the consequences of failing to appear for a 
scheduled VA examination.  Therefore, the Board finds that 
this case must again be remanded to the RO to ensure full 
compliance with the Board's remand instructions of April 1998 
and to inform the veteran of the VA regulation pertaining to 
failure to report for a VA examination.

The Board is responsible for entering the final decision on 
behalf of the Secretary in claims for entitlement to 
veterans' benefits, see 38 U.S.C.A. § 7104(a), and as such, 
remand instructions to the RO in an appealed case are neither 
optional nor discretionary.  See e.g. Stegall v. West, 11 
Vet. App. 268 (1998).  In Stegall, the United States Court of 
Veterans Appeals (Court) vacated and remanded a Board 
decision because it failed to ensure that the RO achieved 
full compliance with specific instructions contained in a 
Board (or BVA) remand regarding scheduling of VA compensation 
examinations.  As the record reveals that the RO apparently 
did not attempt to "obtain a copy of the report of any x-ray 
study of the right wrist performed in connection with the 
appellant's April 199[7] VA examination", the RO must 
attempt to comply with the requirements set forth in 
Instruction #1 of the Board's April 1998 remand.  The Board 
notes that a typographical error in the April 1998 remand 
incorrectly referenced the VA examination in question as 
taking place in April "1994."  After an attempt is made to 
develop any April 1997 X-ray report, another right wrist 
examination should be scheduled.

By this remand, however, the Board is notifying the veteran 
that the requested examination is being scheduled to assist 
VA in properly adjudicating his claim, and that his failure 
to report for the examination may result in his claim for 
increase being disallowed.  38 C.F.R. § 3.655(b) (1998).  The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has indicated that "[t]he 
duty to assist is not always a one-way street."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  If a veteran desires 
help with his claim, he must cooperate with VA's efforts to 
assist him, to include reporting for scheduled examinations 
and keeping VA apprised of his current whereabouts.  Id.  See 
also Hyson, 5 Vet. App. at 265.

Accordingly, this case is REMANDED for the following action:

1.  The RO should attempt to obtain a 
copy of the report of any X-ray study of 
the right wrist performed in connection 
with the appellant's April 1997 VA 
examination.

2.  The RO should arrange for an 
appropriate VA examination for the 
purpose of ascertaining the nature and 
extent of severity of the veteran's 
service-connected right wrist disorder.  
The claims folder and a copy of this 
remand must be made available and 
reviewed by the examiner prior to the 
examination.  All necessary tests should 
be conducted.  In particular, an X-ray 
study of the right wrist should be 
conducted an all clinical findings should 
be reported in detail.  The examiner 
should review the results of any testing 
prior to completion of the report.  With 
respect to the functioning of the 
veteran's right wrist, attention should 
be given to the presence or absence of 
pain, any limitation of motion, swelling, 
ankylosis (favorable or unfavorable), 
subluxation, lateral instability, 
dislocation, locking of the joint, loose 
motion, crepitus, deformity or 
impairment.  The examiner should provide 
complete and detailed discussion with 
respect to any weakness; fatigability; 
incoordination; restricted movement; or 
pain on motion.  The examiner should 
provide a description of the effect, if 
any, of the veteran's pain on the 
function and movement of his right wrist.  
See DeLuca v. Brown, 8 Vet.App. 202 
(1995); 38 C.F.R. § 4.40 (1998) 
(functional loss may be due to pain, 
supported by adequate pathology).  In 
particular, it should be ascertained 
whether there is additional motion lost 
due to pain on use or during exacerbation 
of the disability.  The examiner is 
requested to comment on the degree of 
limitation on normal functioning caused 
by pain and the effect of his right wrist 
disability on his employability.  Range 
of motion testing should be conducted 
with an explanation as to what is the 
normal range of motion.  The report of 
examination should be comprehensive and 
include a detailed account of all 
manifestations of right wrist pathology 
found to be present.  The examiner should 
provide complete rationales for all 
conclusions reached.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development action has been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all tests, reports, special 
studies, or opinions requested, 
appropriate corrective action is to be 
implemented.

4.  The RO should readjudicate the 
appellant's claim for an increased rating 
with consideration given to all of the 
evidence of record, including any 
additional medical evidence obtained by 
the RO pursuant to this remand.

In the event that the veteran's claim remains denied, he and 
his representative, if applicable, should be provided with an 
appropriate supplemental statement of the case and an 
opportunity to respond, and the case should be returned to 
the Board for further appellate consideration if otherwise in 
order.  The appellant need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
to the RO while the case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109, 112 (1995).

This REMAND is to develop evidence and afford due process.  
The Board intimates no opinion as to the final outcome 
warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


- 6 -


